Exhibit 10.1

FOURTH AMENDMENT TO  CREDIT AGREEMENT

This Fourth Amendment to Credit Agreement (this “Fourth Amendment”) is made as
of August 21, 2007, by and among GLOBAL OPERATING LLC, a Delaware limited
liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability
company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
(“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA
SANDWICH LLC, a Delaware limited liability company (“Sandwich” and, collectively
with OLLC, Global, Glen Hes and Montello, the “Borrowers” and each a
“Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors and each individually, an “Initial
Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) (collectively, the “Lenders” and each individually, a
“Lender”) party hereto  and Bank of America, N.A. as Administrative Agent and
L/C Issuer (as each such term is defined in the Credit Agreement), amending
certain provisions of that certain Credit Agreement dated as of October 4, 2005
(as amended and in effect from time to time, the “Credit Agreement”) by and
among the Borrowers, the Initial Guarantors, the Lenders, the Administrative
Agent and the L/C Issuer.  Terms not otherwise defined in the Credit Agreement
shall have the same respective meanings herein as therein.

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement as provided
more fully herein below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

§1.          Amendment to Section 1 of the Credit Agreement.  Section 1.1 of the
Credit Agreement is hereby amended by inserting the following definitions in the
appropriate alphabetical order:

“Long Island Acquisition” means the acquisition by the Borrower from ExxonMobil
Oil Corporation of the two refined product terminals in Inwood, New York and
Glenwood Landing, New York for an aggregate purchase price of $34,700,000
pursuant to the terms of the Long Island Purchase Agreement.

“Long Island Purchase Agreement” means that certain Terminal Sale and Purchase
Agreement dated as of July 9, 2007 by and between ExxonMobil Oil Corporation and
the Borrower, as the same may be amended.

§2.          Amendment to Section 7 of the Credit Agreement.  Section 7 of the
Credit Agreement is hereby amended as follows:


--------------------------------------------------------------------------------


(a)           Section 7.2(j) of the Credit Agreement is hereby amended by
deleting the words “and the Hudson Acquisition” which appear in Section 7.2(j)
and substituting in place thereof the words “the Hudson Acquisition and the Long
Island Acquisition”.

(b)           Section 7.6(b) of the Credit Agreement is hereby amended by
deleting Section 7.6(b) in its entirety and restating it as follows:

(b)           (i) Mergers and consolidations permitted by Section 7.4; (ii) the
Hudson Acquisition, provided, in the case of the Hudson Acquisition, only so
long as (1) no Default or Event of Default has occurred and is continuing or
would exist as a result thereof; (2) the board of directors and (if required by
applicable law) the shareholders, or the equivalent thereof of the Borrower and
of the Hudson Seller has approved such acquisition; (3) the Hudson Acquisition
is consummated on the terms set forth in the Hudson Purchase Agreement; (4) the
Borrower has provided the Administrative Agent with prior written notice of the
date of consummation of such Hudson Acquisition; (5) the Hudson Acquisition
would not subject to the Administrative Agent or any Lender to regulatory or
third party approvals in connection with the exercise of any of its rights or
remedies under this Agreement or any other Loan Document; and (6) the Borrower
has provided the Administrative Agent with evidence satisfactory to the
Administrative Agent that (A) MLP has received cash proceeds of not less than
$50,000,000 for the issuance of certain class B Units pursuant to the terms of
the Class B Unit Purchase Agreement dated on or prior to the date of the
consummation of the Hudson Acquisition by and among the MLP and the investors
party thereto and MLP has contributed such proceeds to the Borrower; and (B) all
such proceeds are being used to fund a portion of the purchase price of the
Hudson Acquisition; and (iii) the Long Island Acquisition, provided, in the case
of the Long Island Acquisition, only so long as (1) no Default or Event of
Default has occurred and is continuing or would exist as a result thereof; (2)
the board of directors and (if required by applicable law) the shareholders, or
the equivalent thereof of the Borrower and of ExxonMobil Oil Corporation has
approved such acquisition; (3) the Long Island Acquisition is consummated on the
terms set forth in the Long Island Purchase Agreement; (4) the Borrower has
provided the Administrative Agent with prior written notice of the date of
consummation of such Long Island Acquisition; and (5) the Long Island
Acquisition would not subject to the Administrative Agent or any Lender to
regulatory or third party approvals in connection with the exercise of any of
its rights or remedies under this Agreement or any other Loan Document”.

(c)           Section 7.6(c) of the Credit Agreement is hereby amended by
deleting Section 7.6 (c) in its entirety and restating it as follows:

(c)           Acquisitions of the assets or stock of another Person, other than
the Hudson Acquisition and other than the Long Island Acquisition (a

2


--------------------------------------------------------------------------------


“Permitted Acquisition”), so long as (i) no Default or Event of Default has
occurred and is continuing or would exist as a result thereof; (ii) the Person
to be acquired (or, in the case of an asset acquisition, the assets of such
Person) are in the same or a substantially similar line of business as the Loan
Party making such acquisition; (iii) the Loan Parties have provided the
Administrative Agent with prior written notice of such acquisition, which notice
shall include a reasonably detailed description of such Permitted Acquisition;
(iv) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof of each of the applicable Loan Party or
Subsidiary making such acquisition and of the Person to be acquired has approved
such merger, consolidation or acquisition; (v) in the event of a stock or other
similar equity acquisition the Person so acquired shall become a wholly-owned
Subsidiary of a Loan Party and shall comply with the terms and conditions set
forth in Section 6.13; (vi) the business to be acquired would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of any of its rights and remedies under this
Agreement or any other Loan Document; (vii) the aggregate amount of the purchase
price for any single Permitted Acquisition or series of related Permitted
Acquisitions which is payable in anything other than the equity interests of MLP
(and such equity interests shall have no redemption or repurchase rights prior
to a date which is one (1) year after the Maturity Date and shall not have the
ability to convert into any form of Indebtedness) shall not exceed $25,000,000;
and (viii) the aggregate amount of the purchase price for all Permitted
Acquisitions over any twelve consecutive calendar month period which is payable
in anything other than the equity interests of MLP (and such equity interests
shall have no redemption or repurchase rights prior to a date which is one (1)
year after the Maturity Date and shall not have the ability to convert into any
form of Indebtedness) shall not exceed $35,000,000.

§3.          Conditions to Effectiveness.This Fourth Amendment will become
effective as of the date hereof upon receipt by the Administrative Agent of the
fully-executed original counterparts of this Fourth Amendment executed by the
Loan Parties, the Administrative Agent and the required Lenders.

§4.          Representations and Warranties.  Each of the Loan Parties hereby
repeats, on and as of the date hereof, each of the representations and
warranties made by it in Article V of the Credit Agreement, provided, that all
references therein to the Credit Agreement shall refer to such Credit Agreement
as amended hereby.  In addition, each of the Loan Parties hereby represents and
warrants that the execution and delivery by such Loan Party of this Fourth
Amendment and the performance by each such Loan Party of all of its agreements
and obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party are within the corporate, partnership and/or
limited liability company authority of each of the Loan Parties and have been
duly authorized by all necessary corporate, partnership and/or membership action
on the part of each of the Loan Parties.

3


--------------------------------------------------------------------------------


§5.          Ratification, Etc.  Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement and this Fourth Amendment shall be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.

§6.          No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the Loan
Parties or any rights of the Administrative Agent, the L/C Issuer or the Lenders
consequent thereon.

§7.          Counterparts.  This Fourth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

§8.          Governing Law.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

 

By: Global Partners LP, its sole member

 

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer

 

 

 

and Chief Accounting Officer

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

By: Global Operating LLC, its sole member

 

 

By: Global Partners LP, its sole member

 

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer

 

 

 

and Chief Accounting Officer

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

 

 

 

By:

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer

 

 

 

and Chief Accounting Officer

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

 

 

 

By:

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer

 

 

 

and Chief Accounting Officer

 

 

 

 

 

CHELSEA SANDWICH LLC

 

 

By: Global Operating LLC, its sole member

 

 

By: Global Partners LP, its sole member

 

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Charles Rudinsky

 

 

Title:

Executive Vice President, Treasurer

 

 

 

and Chief Accounting Officer

 

5


--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Todd MacNeill

 

 

     Title: Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

     a Lender and L/C Issuer

 

 

 

 

 

 

 

 

By:

/s/ Christen A. Lacey

 

 

    Christen A. Lacey, Principal

 

 

 

 

 

STANDARD CHARTERED BANK, as

 

 

     a Lender

 

 

 

 

 

 

 

 

By:

/s/ Patricia Doyle

/s/ Andrew Y Ng

 

 

Title: Director

     Director

 

 

Commodity Corporate Traders

Standard Chartered Bank NY

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

     a Lender

 

 

 

 

 

 

 

 

By:

/s/ John M. Hariaczyi

 

 

Title: Vice President

 

 

 

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Chung-Taek Oh

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Marllena Anastassiadou

 

 

Title: Director

6


--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF MASSACHUSETTS,

 

 

     as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Marina E. Grossi

 

 

Title: Senior Vice President

 

 

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert Lanigan

 

 

Title: Senior Vice President

 

 

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Matthew L. Rosetti

 

 

Title: Vice President

 

 

 

 

 

 

 

 

By:

/s/ Juan J. Mejia

 

 

Title: Director

 

 

 

 

 

 

 

 

WEBSTER BANK NATIONAL

 

 

     ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Richard A. O’Brien

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

      as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Keven Smith

 

 

Title: Senior Vice President

7


--------------------------------------------------------------------------------


 

 

TD BANKNORTH, N.A.,

 

 

      as a Lender

 

 

 

 

 

 

 

 

By:

/s/ John Mercier

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

      as a Lender

 

 

 

 

 

 

 

 

By:

/s/ M.W. Sweeney

 

 

Title: Vice President Relationship Manager

 

 

 

 

 

 

 

 

WACHOVIA BANK,

 

 

   NATIONAL ASSOCIATION

 

 

      as a Lender

 

 

 

 

 

 

 

 

By:

/s/ P. Gaudreau

 

 

Title:

Patricia S. Gaudreau

 

 

 

Senior Vice President

 

8


--------------------------------------------------------------------------------


RATIFICATION OF GUARANTY

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Fourth Amendment as of August   , 2007, and agrees
that the Guaranty dated as of October 4, 2005 (as amended and in effect from
time to time, the “Guaranty”) from each of the undersigned Guarantors remains in
full force and effect, and each of the Guarantors confirms and ratifies all of
its obligations thereunder. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, the Guaranty remains in full force and effect.

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Charles Rudinsky

 

         Title:

Executive Vice President, Treasurer

 

 

and Chief Accounting Officer

 

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Charles Rudinsky

 

         Title:

Executive Vice President, Treasurer

 

 

and Chief Accounting Officer

 

9


--------------------------------------------------------------------------------